Citation Nr: 0527470	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  98-12 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arthritis in the 
back.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956, and from January 1991 to June 1991.  He 
served a portion of his active duty in Southwest Asia from 
February 1991 to May 1991.  He also reportedly served in the 
Puerto Rico Army National Guard from 1959 to 1991, but the 
exact dates of such service remain unverified.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for, 
among other things, the two claimed disabilities listed on 
the title page of this decision.  Appeal to the Board was 
perfected as to both diabetes and arthritis, and two others, 
which were resolved unfavorably in the January 2004 Board 
decision and for which the veteran did not seek further 
appellate review.  Also in January 2004, the Board remanded 
the diabetes and arthritis claims for further evidentiary 
development.  These remand directives having been completed, 
the matter is again before the Board appellate adjudication.  

The veteran declined to testify at a Board hearing in 
connection with his claim.  See August 1998 VA Form 9.  An RO 
hearing was scheduled to be held in August 1998 before a 
Decision Review Officer.  The veteran cancelled the hearing 
and did not seek to reschedule it.


FINDING OF FACT

There is no evidence of incurrence of arthritis in the back 
or diabetes mellitus during active service or within one year 
after discharge; nor does any medical record establish an 
etiological link between either claimed disability and 
service.  


CONCLUSION OF LAW

The criteria for service connection for arthritis in the 
spine or diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Diabetes and Arthritis

Basically, the law permits service connection for a claimed 
disability where the evidence shows (1) injury or some 
incident in service; (2) a current disorder or disease; and 
(3) a cause-effect link between the two.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
evidence of a cause-effect link can be established if service 
medical records document such a link (see id.), or if 
competent post-service evidence documents such a link.  38 
C.F.R. § 3.303(d) (2004).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. 
§ 3.303(b) (2004).

Also, veterans with 90 days of service during wartime or 
peacetime after December 31, 1946, as is the case with the 
veteran here, whose diabetes or arthritis became manifested 
to a minimum 10 percent within one year after discharge, are 
entitled to presumptive service connection therefor.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  

The record, which includes VA medical treatment records dated 
within approximately the last decade and a half as well as VA 
compensation and pension examination (C&P) reports, amply 
demonstrates that diabetes mellitus and arthritis in the back 
are currently manifested.  More specifically with respect to 
the back, the record reflects diagnoses of lumbar spine 
degenerative joint disease and apparently associated 
radiculopathy, lumbar spondylosis, and lumbosacral myositis; 
and lumbar spinal disc bulging and herniation.  Although the 
veteran's various back problems appear to have affected the 
lumbar and lumbosacral spine in particular, diagnostic 
testing records also note thoracic spondylosis.  The present 
manifestation of a disability for which service connection is 
being sought is a basic legal criterion.  38 C.F.R. § 3.303 
(2004); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(affirming the interpretation of 38 U.S.C.A. §§ 1110 and 1131 
as requiring the existence of a present disability for VA 
compensation purposes).     

That said, the basic inquiry for the Board is whether the 
veteran incurred either arthritis, or other problem 
associated with degenerative changes in the spine, or 
diabetes in service, even though either, or both, might not 
have been diagnosed until after separation.  First of all, 
having reviewed the entire record, including service medical 
records, the Board notes that the earliest medical evidence 
that even suggests diabetic symptoms is a 1993 private 
medical record which appears to include a discussion of 
laboratory results concerning glucose levels, among other 
things.  Other than this, records concerning diabetes 
primarily are dated in the mid 1990s forward and are in the 
form of VA outpatient treatment records.  This is well after 
the expiration of the presumptive period.      

With respect to the spine, the earliest evidence of arthritic 
or degenerative changes in the spine is found in mid-1995 
records.  See VA X-ray records and outpatient treatment 
records.  The service medical records do not document 
arthritic or degenerative changes, despite the veteran's 
contention here that arthritic or degenerative changes in the 
spine are the result of an in-service back injury March 1991, 
when the veteran jumped from a military vehicle in which he 
was a passenger.  See March 1995 C&P spine examination 
report.  Elsewhere (see July 2004 C&P examination report), he 
seems to have reported that he hurt his back when the truck 
in which he was either a passenger or driver traveled over 
rough terrain and "jumped off the ground" and then landed.  
(While there seems to be a slight discrepancy as to how the 
purported injury occurred, this is not a dispositive factor 
that has material bearing as to credibility as to how the 
injury occurred; the Board acknowledges the possibility that 
this could merely be reflective of minor miscommunication 
between the examiner and the veteran, or of the manner in 
which the veteran's accounting was memorialized in the 
examination reports.)        

Nonetheless, the service medical records associated with care 
given after the vehicular injury do indicate that the veteran 
had reported sore upper and low back that lasted 2-3 days 
following injury as a passenger in a five-ton vehicle, and 
that he was diagnosed with back strain, treated with motrin.  
While the veteran reported a history of recurrent back pain 
and then-current use of pain medication as documented in the 
April 1991 report of medical history, and low back pain is 
documented in the April 1991 medical examination report, no 
service medical record or any post-service medical record 
dated within the presumptive period documents spinal, bony or 
disc abnormality anywhere in the spine.  Rather, given the 
diagnosis of "back strain," the determination then seems to 
have been that the March 1991 injury was deemed to be of a 
muscular nature.  In this connection, the Board notes that 
the C&P medical examiner's July 2004 opinion that the 
veteran's current degenerative joint disease and associated 
radiculopathy are physiologic, age-related manifestations - 
that is, evidence of a gradual deterioration over time as 
opposed to the result of a single incident or injury (falling 
out of a vehicle) - is highly probative and seems to be 
consistent with the in-service notation of "back strain," 
even though it is acknowledged that the service medical 
records do not include contemporaneous X-ray reports 
concerning the back indisputably documenting the lack of 
injury to bones, discs, or vertebra.   

Largely because the record presented an evidentiary gap with 
respect to whether there is medical basis to attribute either 
diabetes or arthritic spine to service, the Board remanded 
the matter in January 2004 for a C&P medical opinion on 
etiology (cause-effect link between the disability claimed 
and service).  In general, evidence of etiological link must 
be medical - that is, in the form of a report of a doctor or 
other medical professional, who, by virtue of appropriate 
training, knowledge, or experience, is qualified to opine as 
to a diagnosis or etiology thereof.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise.)  

On the issue of etiology, the sole medical evidence is that 
in the June 2004 and July 2004 C&P examination reports 
pertaining, respectively, to diabetes and the spine.  The 
former provides that diabetes was not incurred in service; it 
also notes the initial diagnosis of diabetes after the 
expiration of the presumptive period.  The latter notes, in 
particular, the March 1991 in-service diagnosis of back 
strain treated with over-the-counter pain medication, as well 
as the several-year gap in time between separation and the 
January 1995 filing of the arthritis service connection claim 
with no medical evidence of spinal symptomatology in between, 
and concludes that it is less likely than not that the 
current low back disability (which the examiner characterized 
as degenerative joint disease and lumbar radiculopathy) is 
related to service.  Again, the examiner attributed the back 
problems to 
age-related changes in the spine.   

Thus, in sum, the record presents favorable evidence on one 
criterion (current manifestation); however, the evidence is 
unfavorable as to a cause-effect relationship between either 
claimed disability and service.  Furthermore, with neither 
disability having been shown to a degree of 10 percent 
disability within one year after discharge from service, the 
record lacks factual bases upon which the Board can grant 
service connection for either on presumptive criteria.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  As such, 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a May 2002 letter, the RO 
notified the veteran of the basic elements of a successful 
service connection claim, including presumptive service 
connection principles, and in particular, evidence of an 
etiological relationship between the disability claimed and 
service.  The veteran also was provided specific regulatory 
criteria applicable to service connection through the 
Statement of the Case (SOC) and Supplemental SOCs (SSOCs) 
dated in June 2003 (sent in June, and again in August 2003, 
apparently because the June mailing was returned from the 
Postal Service), and in May 2005.  The 2002 letter also 
explained that, if he provides information about the sources 
of evidence or information pertinent to the claim, including 
medical records, records of federal agencies, or employment 
records, then VA would make reasonable efforts to obtain the 
records from the sources identified.  He was further advised 
that, notwithstanding VA's duty to assist in claim 
development, he ultimately bears the responsibility to ensure 
his claim is adequately substantiated.  

In January and June 2004, during the appeal period, the VA 
Appeals Management Center (AMC) sent the veteran two letters, 
which, among other things, reminded him that he should notify 
VA of the sources of evidence concerning his claim, to 
include all government or private doctors, and agencies like 
the Social Security Administration.  These letters also were 
substantially similar to the RO's 2002 letter to the extent 
that it reiterated the veteran's and VA's respective claim 
development responsibilities and the elements of a successful 
service connection claim.    

As for the "fourth element," the June 2003 SSOC cited 
38 C.F.R. § 3.159, which provides, in part, that VA must 
inquire the claimant to submit any evidence in his possession 
that is pertinent to the claim.

The Board acknowledges that full VCAA notice was given during 
the appeal period, well after the issuance of the unfavorable 
rating decision upon which this appeal is based.  The Board 
finds no prejudicial error resulted as a result of this 
timing defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court 
recognized that a case-by-case evaluation might be warranted 
at times.  Here, the unfavorable RO decision that is the 
basis of this appeal was already decided - and appealed - by 
the time VCAA was enacted in late 2000.  The Court 
acknowledged in Pelegrini, at p. 120, that where, as here, 
the Section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which was 
provided here.  

Furthermore, even after the veteran was notified of a 60-day 
opportunity to further comment on the claim through the 
issuance of the most recent (May 2005) SSOC, sent in June 
2005, reflecting a still-unfavorable RO determination as to 
both issues, no additional medical evidence was submitted.  
Nor did the veteran ask for additional assistance in claim 
development, or report that additional medical evidence 
exists but is not included in the record.  This SSOC was sent 
well after notice of all four elements were provided.  Thus, 
there is reasonable basis to conclude that the veteran 
understood what is pertinent to the claim, and, given 
appropriate notice provided during the appeal period, that he 
could supplement the record with medical evidence of his own, 
if he has it, to show that service connection is warranted.  
He has not done so, or informed the Board or RO that 
additional evidence exists, but that he needs further 
assistance to obtain it.  The veteran did not specifically 
claim that VA failed to comply with VCAA notice requirements, 
or that he has any evidence in his possession required for 
full and fair adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 203 (2005).  Thus, the Board does not 
find prejudicial error with respect to the timing or even the 
substantive content of the VCAA notice in this case. 

It is explicitly acknowledged that, in light of the veteran's 
reported history during the March 2005 VA C&P general medical 
examination that he was diagnosed with diabetes in 1991 - 
within the presumptive period - at a private hospital in 
Puerto Rico, the Board's remand order explicitly directed 
that the veteran be asked to name all medical care providers 
who treated him for diabetes.  He was so asked in the January 
2004 AMC letter, but he did not respond.  He was sent another 
AMC VCAA letter in June 2004; he still did not respond.    

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, SSOCs, duty-to-assist letters, as 
well as the unfavorable rating decision, why the claim was 
denied.  He was told about his and VA's respective claim 
development responsibilities in the VCAA letter, and was on 
notice that he himself has claim substantiation 
responsibility so long as the RO rating action remains 
unfavorable as to either issue on appeal.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes service medical and personnel records, private 
medical records, VA treatment and C&P examination records, 
and the veteran's written statements submitted to support his 
claim.  Again, despite appropriate notice during the appeal 
that the veteran could submit missing evidence on his own or 
ask VA to assist him in obtaining missing evidence, he did 
not do so.  In fact, given that the Board remanded the claim 
as to both issues for further development in January 2004, 
the notice as to key missing evidence (namely, etiology 
opinion as to both issues; evidence of diagnosis of diabetes 
within the presumptive period) was reinforced by the Board 
over and above the RO or AMC letters, and effectively 
extended the time period within which the veteran himself 
could take action to substantiate the claim.  He did not do 
so.  Based upon the foregoing, the Board concludes that VA 
has met its duty-to-assist obligations.     


ORDER

Service connection for diabetes mellitus and arthritis in the 
back are denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


